FILED
                           NOT FOR PUBLICATION                             FEB 27 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ABBY JO OVITSKY,                                 No. 13-55221

              Plaintiff - Appellant,             D.C. No. 2:11-cv-10142-DMG-
                                                 JCG
  v.

STATE OF CALIFORNIA                              MEMORANDUM*
DEPARTMENT OF FAIR
EMPLOYMENT AND HOUSING,

              Defendant,

  and

K12.COM, DBA California Virtual
Academy, DBA Cava, DBA Delaware
K12, Inc., DBA K12, Inc., DBA
Washington Virtual Academy, in
Washington State, DBA WAVA; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

      Abby Jo Ovitsky appeals pro se from the district court’s judgment

dismissing her action alleging violation of the Americans with Disabilities Act

(“ADA”) and various state law claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal for lack of standing, Canatella v.

California, 304 F.3d 843, 852 (9th Cir. 2002), and we affirm.

      The district court properly dismissed Ovitsky’s claim for injunctive relief

under the ADA because Ovitsky failed to allege a “real and immediate threat of

repeated injury in the future.” Chapman v. Pier 1 Imps. (U.S.) Inc., 631 F.3d 939,

946, 949 (9th Cir. 2011) (en banc) (citation and internal quotation marks omitted).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, the requests for
oral argument are denied.

                                         2                                    13-55221